 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6    UNITED STATES OF AMERICA,                                 Case No. 2:18-mj-00789--GWF
 7                                           Plaintiff,
             v.                                                             ORDER
 8
      7286 PINEBROOK CIRCLE, LAS VEGAS,
 9    NEVADA 89147,
10
                                           Defendant.
11

12          This matter is before the Court on Interested Party Jason Anthony Hines’s Motion for
13   Return of Seized Items (ECF No.1), filed on September 17, 2018. The Government filed its
14   Response (ECF No. 2) on September 27, 2018.
15          Defendant Jason Hines was charged in a criminal indictment filed on October 3, 2018
16   with three counts of sale of a firearm to a prohibited person in violation of 18 U.S.C. §§
17   922(d)(5)(B) and 924(a)(1)(D) and three counts of sale of a firearm outside state of residence in
18   violation of 18 U.S.C. §§ 922(a)(5) and 924(a)(1)(D). See United States v. Hines, Case No.
19   2:18-cr-00307-APG-NJK (ECF No. 1). The criminal matter is pending and trial is currently set
20   for December 3, 2018. See ECF No. 6.
21          Interested Party Jason Hines is a defendant in the criminal case. The Court denies his
22   motion for return of seized items, without prejudice, as it should be filed in the criminal matter,
23   Case No. 2:18-cr-00307-APG-NJK, to be ruled upon by the assigned Magistrate Judge. The
24   Court instructs the Clerk of the Court to file the motion for return of seized items (ECF No. 1)
25   and the Government’s Response (ECF No. 2) in United States v. Hines, Case No. 2:18-cr-00307-
26   APG-NJK. Accordingly,
27          IT IS HEREBY ORDERED that Interested Party Jason Anthony Hines’s Motion for
28   ...
                                                          1
 1   Return of Seized Items (ECF No.1) is denied, without prejudice.

 2          IT IS FURTHER ORDERED that the Clerk of the Court to file the motion for return of

 3   seized items (ECF No. 1) and the Government’s Response (ECF No. 2) in United States v. Hines,

 4   Case No. 2:18-cr-00307-APG-NJK.

 5          Dated this 14th day of November, 2018.
 6

 7                                                       GEORGE FOLEY, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
